Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/28/21. Claims 1, 6-20 are pending in this application. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Unelected/withdrawn claims 13-20 are canceled by this amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:
A forming method of a semiconductor structure, comprising:
providing a base;
forming multiple spaced filling layers in the base, wherein the filling layers are semiconductor layers that are different from the base in material, and the pseudofin
portions comprise top pseudofin portions formed by the filling layers;
etching the base, to form multiple independent fin portions, the fin portions comprising a same material as the base; and
etching the filling layers and the base located below the filling layers to form multiple independent pseudofin portions, the pseudofin portions being located between the fin portions, the pseudofin portions comprising bottom pseudofin portions located below the top pseudofin portions and formed by the base and the pseudofin portions comprising different material than the material of the fin portions, wherein a substrate is located at bottoms of the fin portions or the pseudofin portions after the
etching: and after forming the fin portions and the pseudofin portions, removing the top pseudofin portions:
after removing top pseudofin portions, forming isolating layers on the substrate exposed from the fin portions and covering the bottom pseudofin portions with
the isolating layers, wherein tops of the isolating layers are lower than tops of the fin
portions, as recited in claim 1. Claims 6-12 depend from claim 1 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Xie (US 20180102409 A1) discloses an integrated circuit product, comprising: a FinFET device comprising at least one fin, a gate structure, and a sidewall spacer; a device isolation region comprising a first insulating material positioned around a perimeter of said FinFET device; and an isolation protection layer positioned above said device isolation region, said isolation protection layer comprising a material that is different from said first insulating material, wherein a first portion of said isolation protection layer is positioned under a portion of said gate structure and under a portion of said sidewall spacer, and wherein a second portion of said isolation protection layer is not positioned under said gate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813